COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Garza v. The State of Texas

Appellate case number:    01-12-00206-CR

Trial court case number: 1297051

Trial court:              232nd District Court of Harris County, Texas


       Appellant, David Garza, has filed a “First Motion for Extension of Time,” requesting an
additional sixty days to file his pro se Anders response and a copy of the appellate record from
this Court. We grant the motion in part.

        On August 1, 2012, after appellant’s court-appointed counsel filed a brief concluding that
the above-referenced appeal is frivolous and a motion to withdraw as appellant’s counsel, see
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), the Clerk of this Court
notified appellant that his counsel had filed the brief and motion to withdraw, and:

        [Y]ou may file a Response to your lawyer’s Anders Brief on or before
       September 13, 2012, or may file a motion to extend the time you have to file a
       Response with the court. If you choose to ask for more time to file a Response,
       then you must file your motion for an extension to file a Response on or before
       September 13, 2012.

Appellant did not file a response to the Anders brief or a motion for an extension on or before
September 13, 2012.

       On August 3, 2012, this Court denied counsel’s motion to withdraw. Counsel responded
with a motion for clarification, which this Court granted on October 10, 2013. In its order, the
Court stated that appellant “may object to counsel’s withdrawal on or before” October 30, 2013.
On October 28, 2013, appellant filed a letter objecting to counsel’s motion and his motion
seeking an extension of time to file an Anders response. On November 1, 2013, counsel filed an
amended motion to withdraw.
       Accordingly, we grant appellant’s motion for an extension of time to file a response to his
counsel’s Anders brief in part. Appellant’s response, if any, is ordered to be filed no later
than 30 days from date of this order. No further extensions will be granted.

       The Clerk of this Court sent a copy of the clerk’s and reporter’s records to appellant on
November 5, 2013. The portion of appellant’s motion requesting a copy of the appellate record is
dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                   


Date: November 7, 2013